Title: From James Madison to John Armstrong, 5 March 1805
From: Madison, James
To: Armstrong, John


Sir,
Department of State March 5th. 1805
With the exception of several letters on special subjects, my last was dated on the 24th of November; since which I have received from Mr Livingston his letters of Septr. 14 & 21st & October 10 & 23d, and yours of the 20th of October 1804.

Congress did not adjourn till the night of the 3d instant. The greater part of their Acts were passed in a late stage of the session, and a number of them in the last moment of it. As soon as they issue from the press, a collection of them will be forwarded to you. In the mean time, I inclose herewith the Act regulating the clearance of armed merchant vessels: the Act for the more effectual preservation of peace in the ports: and harbours of the United States, and the Act further providing for the Government of the Territory of Orleans and District of Louisiana; to which is added a copy of the speech delivered by the President on his reinauguration.
The first Act which restrains and regulates the arming of private vessels by Citizens of the United States, was considered as a sufficient precaution against an unlawful use of such Armaments. An absolute prohibition was certainly more than could of right be required by the Belligerent nations, even if the measure of right were to be sought in their own laws and ordinances. Whether the restrictions which have been imposed, will be conducive to the interest of France is a question which it belongs to herself to decide. Certain it is that they were imposed on the supposition, that whilst they coincided with the policy and the neutral obligations of the United States, they consulted the particular wishes of the French Government. In this point of view therefore the Act of Congress may reasonably be regarded as a proof of the justice and friendly dispositions of the United States towards France, and will enable you to resume with advantage, the suggestions in my letters to Mr Livingston and yourself, concerning the Trade to St Domingo; if that subject should still be dipending, as well as to cultivate generally a disposition in that Government, to meet us favorably on other topics.
The Act for the more effectual preservation of peace in the ports and harbours of the United States was prompted more particularly by the insults experienced within our harbours last summer and fall, by British ships of War. It is however not only very properly extended to the ships of all nations but to irregularities and injuries of other kinds. There is no reason to presume that any of the provisions of the Act will give umbrage to the French Government. The British Minister here complains of those particularly which regulate the conduct of foreign National ships within our ports; and which authorize a refusal of hospitality to their Officers trespassing on the high seas; it being admitted that the terms trespass or torts used in the Act, are applicable to the impressment from American vessels, of British subjects, as well as of neutrals or American Citizens.
The Acts relating to the Orleans and Louisiana Territories, sufficiently explain their objects. The three Bearers of the Memorial from New Orleans are understood to have carried back some dissatisfaction at not having obtained an immediate establishment of the lower territory into a State, and a permission to import slaves into it. It may be hoped however, that as the footing on which their Constituents are placed is strictly consistent with the Treaty of Cession, with the usage of the United States in like cases, particularly that of the Mississippi Territory, and with the permanent interests of the Country, the dissatisfaction will be neither lasting nor general.
According to information transmitted from New Orleans, it appears that the Government of Mexico has taken a post at Lanana, between Nacogdoches their former most advanced post and Natchitoches our most advanced post; these two former posts being about Sixty miles a part: that they are about to take possession of Adais within twenty miles of Natchitoches and on the waters of the Mississippi; and that a Governor and large reinforcement of men are coming to Nacogdoches; that a Colony and strong military force are about advancing to the Bay of St Bernard, the first establishment of La Salle in Louisiana; that they have been reconoitreing the Country claimed by both parties with a body of Dragoons; and that troops were ordered from the Havana for Pensacola and Mobille.
The steps taken and contemplated in consequence of this information, will be seen in the letters to Governor Claiborne, and the Marquis Dyrujo, of which copies are herewith inclosed.
It was thought proper also, considering the relation of France to the Territory which passed from Spain to the United States, through her hands, and the interest she may be presumed to feel, in preventing collisions between the two latter, that these proceedings on the part of Spain should be communicated to the French Minister here General Turreau. He received it with strong professions of a desire to promote harmony between this Country and Spain, and with an entire approbation of the mutual forbearance proposed on our part to make any military innovations whilst negotiations are on foot concerning the limits of the ceded territory. He has probably written to Yrujo, who may be expected to pay much respect to advice proceeding from that source; especially since the war between Great Britain and Spain, of which we have just received the Spanish Manifesto, must place Spain more than ever under the guidance of France.
To put you in fuller possession of occurrences in relation to the Territory in question between Spain and the United States, I add to the above inclosures the correspondence of this Department with Governor Claiborne and Secretary West, founded on the representations of the Marquis D’Yrujo, on the subject of a kind of insurrection in West Florida, under a Kemper as its leader.
Mr Bowdoin of Massachusetts, appointed to succeed Mr Pinckney at Madrid, has not yet set out on his Mission. His ill health and the rigor of the winter have hitherto disabled him from making his previous visit to this City. It is now expected that he will be here early in next month, and that he will leave the United States by the Middle of May at farthest. Mr Erving has been appointed Secretary to that Legation, and has been instructed to proceed to Madrid, with credentials for officiating as Chargé des Affaires until Mr Bowdoin shall arrive. Mr William Lyman is to succeed Mr Erving in his appointments at London.
At home a change has been made in the Navy Department, and that of the Attorney General, by the translation of Mr Smith to the vacancy left by the resignation of Mr Lincoln, and the Succession of Mr Crowninshield to the Secretaryship of the Navy.
March 12th. The delays which have taken place in adjusting the claims of American Citizens on the French Government, which have been assumed by the Convention of the 30th of April 1803 make the Secretary of the Treasury apprehensive, that, the whole being liquidated at once, the Minister of the United States at Paris will draw for the whole at the same time. This, it seems, would be extremely inconvenient: to pay three Millions and a half of dollars at once being more than the situation of the Treasury and of the Banks will admit. He requests therefore, that you would endeavour, so far as you may have any discretion on the subject, to divide your drafts in such manner that he may have some months to pay the whole amount. This may be done either by drawing monthly on the Treasury only to a certain amount; or by giving drafts at different sights, such as one fifth part at sight, and the other four fifths at 30, 60. 90 and 120 days respectively. Such an arrangement is so reasonable in itself, and is rendered so indispensable by the greatness of the sum which must otherwise be paid at once, that no objection ought to be made to it. Indeed, if it were practicable to make such a payment, it is not easy to say what the effect might be on the monied institutions of the Country. I have the honor to be &c
James Madison
